Citation Nr: 1107629	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy.  

2.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to November 
1971.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a rating decision of the Des Moines, Iowa, VA 
Regional Office (RO).  

In connection with his appeal, the Veteran testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in October 2010.  A transcript of the hearing has 
been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to bilateral upper extremity 
peripheral neuropathy and erectile dysfunction.  The Board notes 
that while the October 2008 VA examiner stated that it is less 
than likely that peripheral neuropathy of the upper extremities 
is secondary to service-connected diabetes mellitus and the 
February 2008 VA examination report notes that erectile 
dysfunction symptoms seemed to have had an onset prior to the 
diagnosis of diabetes, adding that the date of onset of diabetes 
mellitus was unknown, and thus, determining complications of 
diabetes was difficult, an opinion has not been provided in 
regard to whether upper extremity peripheral neuropathy or 
erectile dysfunction is aggravated by service-connected diabetes 
mellitus.  VA has an obligation to explore all legal theories, 
including those unknown to the veteran, by which he or she might 
be awarded service connection for a claimed disability.  
Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  

The Board notes that once VA undertakes the effort to provide an 
examination, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the 
Board finds that the evidence is inadequate for a determination.  

The Board notes that disability that is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected, except as provided in 38 C.F.R. § 3.300(c).  38 C.F.R. 
§ 3.310 (2010).  This includes an increase in disability.  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 
2008 and/or October 2008 VA examiner, if 
available; otherwise, another VA examiner.  
Request that the VA examiner(s) express an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that bilateral upper extremity peripheral 
neuropathy or erectile dysfunction is related 
to service or is proximately due to or 
aggravated (chronically worsened) by service-
connected disability, to include diabetes 
mellitus, and if aggravated, a determination 
as to the baseline and current levels of 
severity should be reported, to include a 
determination as to the extent of aggravation 
by deducting the baseline level of severity, 
as well as any increase in severity due to 
the natural progress of the disease, from the 
current level, to the extent possible.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claims should 
be readjudicated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


